Appeal by defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered September 12,1983, convicting him of criminal possession of stolen property in the second degree, after a nonjury trial, and imposing sentence.
Judgment modified, on the law, by reducing the conviction of criminal possession of stolen property in the second degree to one of criminal possession of stolen property in the third degree and vacating the sentence imposed. As so modified, judgment affirmed.
The People proved beyond a reasonable doubt, as found by the Trial Judge, that defendant was in possession of stolen property. Marylou Murray, the owner of the stolen property, testified that one pair of stolen cufflinks was 18-carat gold and was purchased in Switzerland in 1965 for 250 Swiss francs. She also testified that a stolen floor safe had been purchased in about 1968 for over $150, and that a stolen camera had been purchased in 1965 for over $100. There was no testimony as to the value of the other items stolen, which included some “white” and “yellow metal” jewelry, a Columbia eight-track player, a Remington fluff and dry blow dryer and a safe deposit box. There was no evidence submitted with regard to the market value of any of the stolen items. Under such circumstances, there was insufficient proof to establish that defendant was in possession of stolen property having an aggregate value in excess of $250, a necessary prerequisite for conviction of criminal possession of stolen property in the second degree (People v James, 111 AD2d 254; People v Cahill, 83 AD2d 589; People v Bell, 55 AD2d 624; People v Freeman, 44 AD2d 843). However, the evidence presented did establish the crime of criminal possession of stolen property in the third degree, and we have modified the judgment accordingly. There is no need to remit for resentence since defendant has already served the maximum time to which he could be sentenced on the criminal possession of stolen property in the third degree conviction (see, Penal Law §§ 165.40, 70.15 [1]). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.